Citation Nr: 0600513	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-03 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of 
multiple cerebrovascular accidents, to include memory loss, 
dysarthria, defective vision, right-sided paralysis, sexual 
dysfunction, and a mood disorder.

3.  Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran had a period of active duty for training 
(ACDUTRA) with the Ohio National Guard from November 1969 to 
March 1970.  He served on active duty with the Regular Army 
from September 1971 to November 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

In July 2000, the RO received the veteran's service-
connection claim for hypertension and residuals of a 
cerebrovascular accident together with his claim for 
nonservice-connected pension benefits.  The May 2002 rating 
decision denied each of these claims, and he appealed.

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge (AVLJ) at a videoconference hearing in 
August 2005.  A transcript of this hearing has been 
associated with the veteran's VA claims folder.  


FINDINGS OF FACT

1.  The medical and other evidence of record reveals that the 
veteran's hypertension clearly and unmistakably preexisted 
service, and was not aggravated therein.

2.  A preponderance of the medical and other evidence of 
record demonstrates that the veteran's various 
cerebrovascular accidents and resulting disability are not 
related to his military service or to a service-connected 
disability.

3.  The veteran served on ACDUTRA with the Ohio National 
Guard from November 18, 1969, to March 4, 1970; he was not 
discharged or released from National Guard service as a 
result of a service-connected disability.

4.  The veteran served on active duty in the Regular Army 
from September 30, 1971, to November 17, 1971; he was not 
discharged or released from active duty service as a result 
of a service-connected disability


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's military service, nor may it be so presumed.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  The veteran's cerebrovascular accident residuals were not 
incurred in or aggravated by his military service, nor are 
they proximately due to or the result of service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).

3.  The veteran does not meet the basic eligibility 
requirements for nonservice-connected disability pension 
benefits.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3, 
3.6 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for hypertension and 
residuals of multiple cerebrovascular accidents.  He also 
seeks nonservice-connected pension benefits.  In the interest 
of clarity, the Board will review the applicable law and 
regulations, briefly describe the factual background of this 
case, and then proceed to analyze the claim and render a 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the December 2003 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in May 
2001 which was specifically intended to address the 
requirements of the VCAA.  The May 2001 letter from the RO 
specifically notified the veteran that to support a claim for 
service connection, the evidence must show "[a]n injury in 
military service or a disease that began in or was made worse 
during military service, OR an event in service causing 
injury or disease;" a "current physical or mental 
disability;" and a "relationship between your current 
disability and an injury, disease, or event in service" 
(emphasis in original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the May 2001 
VCAA letter, the veteran was informed that VA would make 
"reasonable efforts" to help him obtain evidence such as 
"medical records, employment records, or records from other 
Federal agencies."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."  The May 2001 letter also 
outlined various pieces of evidence that had already been 
obtained.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The May 2001 letter notified the veteran that he "must give 
us enough information about these records so that we can 
request them from the agency or person who has them . . . 
[i]t's still your responsibility to support your claim with 
appropriate evidence."  More specifically, the May 2001 
letter instructed the veteran that to assist VA in obtaining 
medical records he should "[c]omplete, sign and return the 
enclosed VA Form 21-4142, Authorization for Release of 
Information . . . [u]se a separate form for each doctor or 
hospital where you were treated."  Alternatively, he was 
given the option to obtain these records himself and submit 
them to VA.  With regard to all other potential evidence, the 
veteran was instructed to provide "the name of the person, 
agency, or company who records that you think will help us 
decide your claim;" "the address of this person agency or 
company; "the approximate time frame covered by the 
records;" and "the condition for which you were treated, in 
the case of medical records" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The May 2001 letter advised the veteran to "tell us about 
any additional information or evidence that you want us to 
try to get for you."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claims by 
the May 2002 rating decision.  Therefore, there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
treatment records from the Ireland Army Hospital, records 
from the Ohio National Guard, and extensive private and VA 
treatment records.  The veteran and his representative have 
not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
veteran's service-connection claims has been consistent with 
the provisions of the VCAA.  

VCAA - nonservice-connected pension claim

The Board notes at this juncture that the veteran was not 
provided with VCAA notice relating to his claim for 
nonservice-connected pension benefits.  The Court has held, 
however, that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001).  

In the instant case, the veteran argues that the length of 
his period of service meets the eligibility requirements 
necessary to establish entitlement to nonservice-connected 
pension benefits.  As will be explained in greater detail 
below, the veteran's contentions in this regard are without 
legal merit.  Because the law and not the evidence is 
dispositive in this case, additional factual development 
would have no bearing on the ultimate outcome.  Accordingly, 
VCAA can have no effect on this appeal.  See DelaCruz, supra; 
see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
[VCAA not applicable "because the law as mandated by statute 
and not the evidence is dispositive of the claim"]. 

The Board hastens to add, however, that the veteran secured 
the services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and presented testimony before the undersigned AVLJ at 
a videoconference hearing in August 2005.  See 38 C.F.R. 
§ 3.103 (2005).  Neither the veteran nor his representative 
have submitted or identified any additional evidence which 
would have a bearing on this case.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for hypertension.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
hypertension, when manifested to a compensable degree within 
the initial post service year.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2005).  "Clear and 
unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence"].  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  Cotant v. West, 17 
Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993); see also Vanerson, 12 Vet. App. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

Factual Background

The veteran's Ohio National Guard entrance examination is 
silent for diagnosis of hypertension.  His blood pressure at 
that time was reported as 130/88.  The record however, 
reveals that shortly after beginning his period of ACDUTRA in 
November 1969, the veteran was medically discharged from the 
National Guard due to hypertension, which was determined to 
be not incident to his National Guard service.

The veteran's past history of high blood pressure during 
National Guard service was noted on his entrance into the 
Regular Army in September 1971.  After an evaluation at 
Ireland Army Hospital, the veteran was again diagnosed with 
hypertension.  A Board of three military physicians 
subsequently determined that the condition existed prior to 
service and was not aggravated therein.  The Medical Board 
further concluded that the veteran was medically unfit for 
enlistment, and he was discharged after less than two months 
of active duty service.

Medical records following service chronicle regular treatment 
for severe hypertension and host of other vascular 
conditions.  None of the post-service medical evidence, 
however, contains a medical opinion or other evidence 
indicating that the veteran's hypertension was either 
incurred in or worsened by his military service.

Analysis

The veteran seeks service connection for hypertension.  He 
alternatively contends that this condition either had its 
onset in service, or if such condition preexisted service, it 
was aggravated therein.  He specifically points to an 
incident in Regular Army service in which he was required to 
"move very heavy barrels in extremely hot conditions" as 
the cause of aggravation.

Because hypertension was not noted on entrance into National 
Guard Service, the presumption of soundness attaches, and to 
deny service connection, VA must show by clear and 
unmistakable (i.e. undebatable) evidence that the veteran's 
hypertension preexisted service and was not aggravated 
therein.  See 38 U.S.C.A. § 1111 (West 2002); see also 
Wagner, supra.  In the instant case, the only medical opinion 
evidence regarding the genesis and potential aggravation of 
the veteran's hypertension is contained in his National Guard 
and Regular Army service records.  The veteran's National 
Guard records note a medical finding that the veteran's 
hypertension was "not incident" to his National Guard 
Service.  The Army Medical Board, which was comprised of 
three physicians, likewise determined that the veteran's 
hypertension had existed prior to service and was not 
aggravated therein.  Both findings were undoubtedly based on 
a thorough review of the medical evidence then of record, and 
appear to be based in part on the extremely short interval 
between the veteran's induction(s) into service, and his 
medical discharge.  

No medical opinion contrary to those found in the veteran's 
service records has been associated with claims file.  As 
noted above, none of the veteran's extensive post-service 
treatment records contain a medical opinion or other evidence 
indicating the veteran's hypertension was either incurred in 
or worsened by his military service.  Indeed, the only 
evidence supporting the proposition that the veteran's 
hypertension began in service, or was aggravated thereby, is 
the veteran's own statements.  It is now well settled, 
however, that laypersons without medical training, such as 
the veteran, are not qualified to render medical opinions 
regarding matters such as diagnoses and determinations of 
etiology, which call for specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2005) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements and hearing testimony to the affect that his 
hypertension either began in service or was aggravated by 
"moving barrels" in service are accordingly lacking in 
probative value.

In short, all of the competent medical evidence of record 
indicates that the veteran's hypertension preexisted both his 
National Guard and active duty service.  Such evidence also 
indicates that the veteran's hypertension was not service 
aggravated.  In the absence of contrary medical evidence, the 
Board finds that the veteran's hypertension clearly and 
unmistakably existed prior to service and was not aggravated 
thereby.  38 U.S.C.A. § 1111 (West 2002); see also Wagner, 
supra.  The presumption of soundness has accordingly been 
rebutted, and the veteran's service-connection claim for 
hypertension must be denied.

2.  Entitlement to service connection for residuals of 
multiple cerebrovascular accidents, to include memory loss, 
dysarthria, defective vision, right-sided paralysis, sexual 
dysfunction, and a mood disorder.

The veteran also seeks service connection for residuals of 
multiple cerebrovascular accidents, which he contends are the 
direct result of his hypertension.

The law and regulations regarding direct service connection 
have been outlined above and will not be repeated here.

Relevant law and regulations

Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2005).  With respect to secondary service connection, 
an analysis similar to the Court's decision in Hickson 
applies.  There must be (1) medical evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The record in this case reveals that the veteran has had 
multiple cerebrovascular accidents which have resulted in 
right-sided paresis, memory loss, expressive dysphasia, 
defective vision (the veteran is legally blind), sexual 
dysfunction, and a mood disorder.  Hickson/Wallin element (1) 
has clearly been satisfied.

As explained in detail above, service connection has not been 
established for hypertension or any other disability.  The 
second Wallin element has therefore not been met and the 
veteran's secondary service-connection claim fails on this 
basis.  The veteran's service medical records are likewise 
negative for treatment of a cerebrovascular accident or any 
of the residual conditions listed above.  The medical record 
indicates that these conditions had their onset following the 
veteran's initial cerebrovascular accident over two decades 
following service.  Hickson element (2) has therefore also 
not been met, and the veteran's direct service connection 
claim fails on this basis.  

For the sake of completeness, the Board will briefly address 
the final Hickson/Wallin element, medical nexus.  The record 
contains no medical opinion which relates the veteran's 
multiple cerebrovascular accidents to his time in service, or 
to a service-connected disability.  However, in the absence 
of any note of this condition in service or a service-
connected disability, such opinion would be a manifest 
impossibility.  To the extent the veteran himself maintains 
that such nexus exists, as a layperson without medical 
training his opinion is without probative value.  See 
Espiritu, supra.  Accordingly, the final Hickson/Wallin 
element has not been met and the veteran's service-connection 
claim for residuals of multiple cerebrovascular accidents 
must be denied.

3.  Entitlement to nonservice-connected disability pension 
benefits.

Relevant law and regulations

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) 
(2005).

A veteran meets the service requirements of that section if 
he served in active military, naval or air service under one 
of the following conditions: (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. 
§ 3.3(a)(3) (2005).  The Vietnam era is a period of war.  38 
U.S.C.A. § 101(11) (West 2002).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2005).

Effective January 1, 1997, the term "Vietnam era" means the 
following: (1) the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period, and (2) the period 
beginning on August 5, 1964, and ending on May 7, 1975, in 
all other cases. 38 U.S.C.A. § 101(29) (West 2002); 38 C.F.R. 
§ 3.2 (2005).

Analysis

As noted in the Introduction, the veteran served on active 
duty with the Regular Army from September 30, 1971, to 
November 17, 1971.  While this service took place during a 
period of war, it falls well short of the 90 days of active 
duty required to become eligible for nonservice-connected 
benefits.  

The veteran's period of ACDUTRA, from November 18, 1969, to 
March 4, 1970, also falls just short of the necessary 90 
days.  However, even if this period of ACDUTRA had exceeded 
90 days, it still would not fulfill the requisite service 
requirements.  Under the regulations outlined above, a 
veteran's 90 days of service must be completed during a 
period of "active military, naval, or air service."  Such 
does not include a period of ACDUTRA unless the veteran was 
disabled from an injury or disease incurred during such 
service.  Because the veteran is not service connected for 
any disease or injury stemming from his period of ACDUTRA, 
such is not considered "active military, naval, or air 
service" as defined by the regulations.  The veteran's 
period of ACDUTRA therefore does not qualify him for 
nonservice-connected pension benefits.  

Moreover, while veterans who have less than 90 days of 
service may be eligible for nonservice-connected pension 
benefits where discharged or released from service for a 
service-connected disability, the veteran has no such 
service-connected disability, and thus fails to meet the 
basic eligibility requirements for this additional reason.  
Because the basic eligibility requirements for nonservice-
connected pension benefits have not been met, the benefit 
sought on appeal must be denied.


ORDER

Service connection for hypertension is denied.

Service connection for residuals of multiple cerebrovascular 
accidents is denied.

Entitlement to nonservice-connected disability pension 
benefits is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


